IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00118-CR

CEDRIC WILLIS,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                           From the 13th District Court
                             Navarro County, Texas
                            Trial Court No. 33700-CR


                          MEMORANDUM OPINION


      Cedric Jerome Willis appealed his conviction for assault/family violence. See

TEX. PENAL CODE ANN. § 22.01(a) & (b-1) (West 2011). He has now filed a motion to

dismiss his appeal which he and his attorney have signed.

      Willis’s motion is granted, and this appeal is dismissed. TEX. R. APP. P. 42.2(a).




                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed May 22, 2014
Do not publish
[CR25]




Willis v. State                            Page 2